Pakk, 0. J.
Before the defendant can claim the advantages of a bond fide purchaser from Armstrong, he must show affirmatively that he paid a valuable consideration for the property, and that the purchase was made in the belief that Armstrong was the owner. This he failed to do, and we think the ruling of the court in the circumstances of the case was correct. The property belonged to the plaintiff by the express terms of the contract between him and Armstrong, until Armstrong should pay the sum of one hundred and ten dollars in installments from time to time. When the sale was made to the defendant, but one installment of forty dollars had been paid. It was further agreed between the plaintiff and Armstrong, that if the latter should at any time make default in the payment of any installment the plaintiff should ■have the right to repossess himself of the property. Armstrong made such default in the payment of the second installment, and the plaintiff therefore had the right to take possession. Armstrong could convey to the defendant no greater right than he himself had, and it follows that the plaintiff had the same right to retake the property as against the defendant, that he had as against Armstrong.
A new trial is not advised.
In this opinion the other judges concurred.